DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase 

	Claims 2-4 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maquieira (US-10954702-B2).

With regards to claim 1, Maquieira discloses a vehicle handle inertial locking structure (20 Figure 5) comprising: 
a handle base (50 Figure 5), wherein the vehicle handle inertial locking structure further comprises 
an inertial locking device (300 Figure 5) and 
a handle unlocking device (60 Figure 6), 
wherein the handle base is provided with a first bracket (the section of base 50 that receives the shaft 310 of the inertial locking device, Figures 5 and 13B) located on a left side (relative to Figure 12) and a second bracket (the section of base 50 that receives the shaft 80 of the handle unlocking device, Figures 5 and 14) located on a right side (relative to Figure 12), 
the inertial locking device is rotatably connected (via shaft 310, Figures 5, 13B) to the first bracket, and 
the handle unlocking device is rotatably connected (via shaft 80, Figures 5, 15A) to the second bracket, and 
the vehicle handle inertial locking structure further comprises an unlocking pull rope (Col 10 Line 12); wherein one end of the unlocking pull rope is connected to the handle unlocking device (via transmission mechanism 200, Figures 17A-B), and the other end of the unlocking pull rope is connected to an internal locking body of a vehicle (Col 10 Line 14); when (Col 10 Line 20); 
wherein the inertial locking device is provided with a first limiting protrusion (334 Figure 15A), the handle unlocking device is provided with a second limiting protrusion (the ledge of 60b that receives protrusion 334, Figure 15A), the first limiting protrusion corresponds to the second limiting protrusion, and when the inertial locking device rotates counterclockwise (relative to Figure 15A), the first limiting protrusion interferes with the second limiting protrusion; thus, the inertial locking device restricts a rotation of the handle unlocking device and cannot implement an unlocking of the handle (Col 9 Line 55).

With regards to claim 2, Maquieira discloses the vehicle handle inertial locking structure as claimed in claim 1, 
wherein the inertial locking device (300 Figure 5) comprises: 
an inertial locking body (330 Figure 16A); and 
a first torsion spring (332 Figure 15A), wherein the inertial locking body is rotatably connected (via shaft 310, Figures 5, 13B) to the first bracket, and the first torsion spring is arranged on the inertial locking body.

With regards to claim 3, Maquieira discloses the vehicle handle inertial locking structure as claimed in claim 2, 
wherein the inertial locking body is provided with a positioning shaft (310 Figures 5, 13B), the first torsion spring (332 Figure 15A) is provided on the positioning shaft in a sleeve (the section of base 50 that receives the shaft 310 of the inertial locking device, Figures 5 and 13B) is provided with a positioning hole (Figure 5), and the positioning shaft can be inserted into the positioning hole.

With regards to claim 4, Maquieira discloses the vehicle handle inertial locking structure as claimed in claim 1, 
wherein the handle unlocking device (60 Figure 6) comprises: 
an unlocking piece (100 Figure 6); 
a rotating shaft (80 Figures 5, 15A); and 
a second torsion spring (160 Figure 6), 
wherein the unlocking piece is rotatably connected to the second bracket (the section of base 50 that receives the shaft 80 of the handle unlocking device, Figures 5 and 14) by the rotating shaft, the second torsion spring is provided on the rotating shaft in a sleeve manner, and a working end of the second torsion spring abuts against the unlocking piece (Figure 6, Col 7 PP 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9909342-B2: A similar inertial handle device.
US-9708836-B2: A similar inertial handle device.
US-10934746-B2: A similar inertial handle device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675